De Witt, J.
We readily arrive at a conclusion in this case by comparing thé allegations of the complaint with the provisions of the statute. Plaintiff was a laborer, having performed a service of less than $200 in value, within 60 days immediately previous to the transfer of property by Johnston to defendants. Johnston was insolvent and unable to pay his debts. It was for this reason, as we believe it appears from the complaint, that he transferred his property to the defendants. He was indebted; he did not pay; he could not pay. His property was attached for debt; and when this occurred, he made the transfer to the defendants. No other reason for the transfer appears, and we are of opinion that the common understanding of language, as used in this complaint, makes it certain that Johnston transferred his property by reason of his inability to pay his debts. So far, the complaint seems to state a cause of action under the statute. But defendants object that the transfer was not to the defendants as trustees, or for the benefit of creditors, but was in payment of a debt due from Johnston to defendants. Surely the defendants were assignees of Johnston, and equally certain is it that the assignment was made for their benefit as creditors. To say that the wage-workers law should not operate, because the assignment is made to a creditor directly, and for his sole benefit, instead of being made to a third disinterested person, and for the benefit of more than one creditor, would be to fritter away the law in unsubstantial verbal criticism.
We are of opinion that the demurrer was properly overruled. No further appearance being made by defendants, the form and substance of the judgment was such as should have been entered under the statute, and the facts before the court. The judgment is affirmed.
Blake, C. J., and Harwood, J., concur.